Order issued March 12, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-14-00805-CV
                             ———————————
         IN THE INTEREST OF A.L.W. AND A.N.W., CHILDREN



                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-05425J


                 MEMORANDUM ORDER OF ABATEMENT

      The mother, A.L.T., appeals the trial court’s final decree terminating her

parental rights to her minor children, A.L.W. and A.N.W.1 Appellant’s appointed

appellate counsel, Donald M. Crane, has filed a motion to withdraw from

representing A.L.T. and an Anders brief in which he opines that no valid grounds

1
      To protect the identities of the minor children, we have used only the full initials
      of the minors and their mother. See TEX. R. APP. P. 9.8(b)(2).
for appeal exist and that A . L . T . ’s appeal is frivolous.     See Anders v.

California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); In re K.D., 127
S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.). A.L.T. has not

filed a response. The Department of Family and Protective Services (“DFPS”)

waived its opportunity to file an appellee’s brief.

      When this Court receives an Anders brief from an appellant’s court-

appointed attorney who asserts that no arguable grounds for appeal exist, we must

determine that issue independently by conducting our own review of the entire

record.   See Anders, 386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that

reviewing court—and not counsel—determines, after full examination of

proceedings, whether case is “wholly frivolous”); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991) (same); Martin v. Dep’t of Family & Protective

Servs., No. 01-07-00842-CV, 2009 WL 276759, at *1 (Tex. App.—Houston

[1st Dist.] Feb. 5, 2009, pet. denied) (stating that reviewing court must conduct

independent review of entire record to determine whether arguable grounds for

appeal exist). An arguable ground for appeal is a ground that is not frivolous; it

must be an argument that could “conceivably persuade the court.”            In re

Schulman, 252 S.W.3d 403, 407 n.12 (Tex. Crim. App. 2008) (quoting McCoy

v. Court of Appeals of Wisc., Dist. I, 486 U.S. 429, 436, 108 S. Ct. 1895, 1901

(1988)). However, “[w]hen we identify issues that counsel on appeal should


                                           2
have addressed but did not, we need not be able to say with certainty that those

issues have merit; we need only say that the issues warrant further development

by counsel on appeal.” Wilson v. State, 40 S.W.3d 192, 200 (Tex. App.—

Texarkana 2001, no pet.) (citing Wilson v. State, 976 S.W.2d 254, 257 n.4 (Tex.

App.—Waco 1998, no pet.)).

      Our role in this Anders appeal is limited to determining whether arguable

grounds for appeal exist.    See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex.

Crim. App. 2005). If we determine that arguable grounds for appeal exist, we

must abate the appeal and remand the case, and A.L.T. is entitled to have new

counsel address the merits of the issues raised. Id. “Only after the issues have

been briefed by new counsel may [we] address the merits of the issues raised.” Id.

      In accordance with Anders, 386 U.S. at 744–45, 87 S. Ct. at 1400, and

Bledsoe, 178 S.W.3d at 826–27, we have reviewed the record and appointed

counsel’s Anders brief. The record on appeal suggests that there are at least

three arguable grounds for appeal: (1) whether the evidence is legally sufficient

to support the trial court’s termination order; (2) whether the evidence is factually

sufficient to support the trial court’s termination order; and (3) whether there is

any evidence to suggest that appellant’s trial counsel’s performance was deficient

and if so, whether any alleged deficient performance caused appellant prejudice.

See TEX. FAM. CODE ANN. § 161.001(1), (2) (West Supp. 2014); Strickland

                                          3
v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984); In re

J.O.A., 283 S.W.3d 336, 344–45 (Tex. 2009); P.W. v. Dep’t of Family & Prot.

Servs., 403 S.W.3d 471, 475 (Tex. App.—Houston [1st Dist.] 2013, no pet.); Ruiz

v. Tex. Dep’t of Family & Protective Servs., 212 S.W.3d 804, 813–14 (Tex.

App.—Houston [1st Dist.] 2006, no pet.).

       Accordingly, we abate this appeal and remand the cause for the trial court

to hold a hearing, w i t h a r e p r e s e n t a t i v e o f D F P S a n d a p p e l l a n t ’s

a p p o i n t e d c o u n s e l p r e s e n t : (1) to determine whether appellant still wishes

to pursue this appeal and remains indigent; (2) if so, recommend granting Donald

M. Crane’s, A.L.T.’s appointed appellate counsel, motion to withdraw; and (3)

appoint new appellate counsel to represent A . L . T . Counsel’s brief will be due

20 days from the date counsel is appointed, regardless of whether this Court has

yet reinstated the appeal, and counsel is required to:

       (1)    Fully investigate and make a conscientious examination of the record;

       (2)    Address all arguable, non-frivolous grounds for appeal in a brief on

              the merits;

       (3)    Specifically address the issues of whether the DFPS introduced

              sufficient evidence to prove, by clear and convincing evidence, that

              A.L.T. committed one or more of the acts listed in subsections (D),




                                               4
                (E), (N), and (O) of section 161.001(1) of the Texas Family Code and

                that termination was in both A.L.W.’s and A.N.W.’s bests interests;2

         (4)    And address any other grounds counsel deems appropriate.

    See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (“The

    court’s duty is to determine whether there are any arguable grounds and if

    there are, to remand to the trial court so that new counsel may be appointed to

    brief the issues.”); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991)

    (“If grounds are deemed arguable, the Court of Appeals then must abate the

    appeal and remand the case to the trial court with orders to appoint other counsel

    to present those and any other grounds that might support the appeal.”).

         An appeal from a judgment terminating parental rights is an accelerated

appeal which this Court “should, so far as reasonably possible,” ensure that it is

disposed of “within 180 days of the date the notice of appeal is filed.” TEX. R.

JUD. ADMIN. 6.2(a); see TEX. FAM. CODE ANN. §§ 109.002(a), 263.405(a) (West

Supp. 2014).       Accordingly, due to the expedited nature of this appeal, the trial

court is ordered to hold this hearing w i t h i n 7 d a y s o f t h e d a t e o f t h i s

M e mo r a n d u m O r d e r , a p p e l l a n t ’ s b r i e f w i l l b e d u e w i t h i n 2 0


2
         See TEX. FAM. CODE ANN. §§ 161.001(1), (2) (West Supp. 2014); Ruiz v. Tex.
         Dep’t of Family & Prot. Servs., 212 S.W.3d 804, 813-14 (Tex. App.—Houston
         [1st Dist.] 2006, no pet.) (stating that appellate court may only affirm trial court’s
         termination order on basis of subsection of section 161.001 found by trial court to
         have been violated).
                                               5
d a y s o f a p p o i n t me n t a n d a p p e l l e e ’ s b r i e f , i f a n y, w i l l b e d u e

w i t h i n 2 0 d a y s o f t h e f i l i n g o f a p p e l l a n t ’ s b r i e f , a n d no

extensions of time will be granted absent extraordinary circumstances. See

TEX. R. APP. P. 38.6(a), (d). Counsel who agrees to handle this appeal should do

so only if he or she can satisfy the deadlines set herein. Counsel for the DFPS is

also advised that he or she should not seek an extension to file an appellee’s

brief, if any, absent good cause, and that any extension will be very short.

        The trial court shall have a court reporter record the hearing. We further

 order that a supplemental clerk’s record be filed with this court containing the

 name, address, and state bar number of the new appellate counsel appointed, as

 well as any findings, conclusions, recommendations, or orders of the trial court,

 and the supplemental reporter’s record of the hearing, be filed within 7 days of

 the hearing.

       The appeal is abated, treated as a closed case, and removed from this

Court’s active docket. The appeal will be reinstated on this Court’s active docket

after the supplemental clerk’s and reporter’s record are filed in this Court.

       It is so ordered.

Judge’s signature: /s/ Laura Carter Higley
                 Acting individually

Panel consists of Justices Jennings, Higley, and Huddle.

Date: March 12, 2015
                                                 6